 


109 HCON 224 IH: Calling on the Government of Venezuela to uphold the human rights and civil liberties of the people of Venezuela.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 224 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Fortuño (for himself, Mr. McCotter, Mr. Lincoln Diaz-Balart of Florida, Ms. Ros-Lehtinen, Mr. Mario Diaz-Balart of Florida, Mr. Mack, and Mr. Souder) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Calling on the Government of Venezuela to uphold the human rights and civil liberties of the people of Venezuela. 
 
Whereas the United States has traditionally had close relations with Venezuela; 
Whereas Venezuela has undergone enormous political changes, including a new constitution, a new unicameral legislature, and even a new name for the country since President Hugo Chávez ascended to power; 
Whereas the Inter-American Commission of Human Rights (IACHR) has expressed concern that some of these changes have resulted in a growing concentration of power in the executive branch of government with a tendency to militarize public administration; 
Whereas some human rights organizations, such as Human Rights Watch, have expressed concerns about the independence of Venzuela’s judiciary with respect to a May 2004 court packing law that expanded the Supreme Court from 20 to 32 justices; 
Whereas the Venezuelan Government enacted legislation placing restrictions on broadcast content affecting the full exercise of freedom of expression; 
Whereas the Venezuelan Government amended Venezuela’s criminal code by broadening laws that punish disrespect for government authorities; 
Whereas the Venezuelan Government has investigated and prosecuted several opposition leaders and brought charges against others; and 
Whereas there is growing concern by international human rights organizations regarding the deterioration of democratic institutions, threats and intimidations of human rights defenders, illegal wiretapping of private citizens, intimidation of political opponents, and extrajudicial executions of criminal suspects by police: Now, therefore, be it 
 
 That Congress— 
(1)expresses its support for the people of Venezuela in their daily struggle for freedom, respect for human rights and civil liberties, democratic self-governance, and the establishment of the rule of law; 
(2)calls on the Government of Venezuela to abide by its freely undertaken obligations under international human rights treaties and international humanitarian law to respect and ensure the rights of all individuals, irrespective of their political views; 
(3)calls on the Government of Venezuela to put an end to all killings, torture, and ill treatment by police and military; 
(4)encourages the Inter-American Commission of Human Rights (IACHR) to continue to monitor the human rights situation in Venezuela and engage with the Government of Venezuela with respect to the human rights situation in Venezuela; 
(5)encourages the President and the Secretary of State to reach out to democracy and human rights activists, and the nonviolent democratic opposition in Venezuela, and to assist them in their efforts; and 
(6)urges the adoption and pursuit of these and other policies to support political parties, the rule of law, civil society, and independent media, and otherwise promote democratic accountable government in Venezuela. 
 
